Case:19-03596-jwo Doc#:6 Filed: 08/23/19 Page 1of2

 

08/17
~ UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN G S
{
In re: Case No. “ 0S yp
Melvin J. Keely Chapter 7 ( K
(om f©
Debtor(s).

/

 

ASSET PROTECTION REPORT

 

Pursuant to Local Bankruptcy Rule 1007-2(d), debtors filing a Chapter 7 petition and debtors in a
case converting to Chapter 7 must file an Asset Protection Report. List below any property
referenced on Schedule D (Creditors Holding Secured Claims); or Schedule G (Executory
Contracts and Unexpired Leases); and any insurable asset in which there is nonexempt
equity. For each asset listed, ates the following information regarding property damage or

casualty insurance: a )

 

 

 

: | POLICY WILL, DEBTOR
eres precct |} NAIME"&ADDRESS, OF __ RENEW
ee, INSURED? AGENT OR ALON | INSURANCE ON

(Yes/No) INSURANCE: CO; (MINIIYYYY) EXPIRATION?

. . (Yes/No)
4155 Cora St NW Grand Rapids, MI \ V6 Sp Plmabela iv. KE on y,
49504 Kent County les Dboays igs a Ss “ > “7 0 os
548 W. Hougton Lake Rd Lake City, v. SO ye yf
MI > 1652 Plo ed (6 “if -/P fcs

 

31258 Tapiola Rd Tapiola, Ml
quarter acre with delapited house
non livable.

Yes

oh “i Knee

 

S: stec 045 “a
1971 Ford Van YU
Location: 1155 Cora St NW, Grand
Rapids MI 49504 non running sitting |
on blocks

 

2000 Chevrolet Pickup 160000 miles ; Yesd (ls indie Av -

 

 

 

 

2007 Seadoo

! ;
Location: 1155 Cora St NW, Grand . iy lof
Rapids Ml 49504 /e$ btoudh, Wx met LORS f? le
2014 Chevrolet Suburban 92500 y4so Ol ran®eld AY
miles ;
Location: 1155 Cora St NW, Grand Ves 0 LC Jif a f i .
Rapids MI 49504 sla “ ASST C5
2004 Harley Davidson . Y—e50 Flow Geld Ave
Location: 1155 Cora St NW, Grand aaa i
Rapids MI 49504 Yes Cad lepiibs. mo. G'/b -Lv Vee ¢

 

Household Goods & Furnishings in |

Debtor's Possession
' | \
Rapids Ml 49504 ‘ retuned tr Swen pNSeueenc

 

 

Flatscreen TV, Laptop Computer in
Debtor's Possession

Location: 1155 Cora St NW, Grand
Rapids Ml 49504

 

 

 

Location: 1155 Cora St NW, Grand
\ ncbuicde cA

hw me LnSencemes

 

 

 

If the debtor is self-employed, does the debtor have general liability insurance for business activities?
Yes[] No fill

| declare, under penalty of perjury, that the above information is true and accurate to the best of my

knowledge. | intend to provide insurance protection for any exemptible interests in real or personal
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Case:19-03596-jwb Doc#:6 Filed: 08/23/19 Page 2 of 2

08/17
property of the estate, and | request that the trustee not expend estate funds to procure insurance

~

 ~ goverage for my exemptible assets.

Isi Melvin J. Keely J, Lidl |. Zi Lv,

Melvin J. Keely $-
Debtor

Dated: August 20, 2019

Pursuant to LBR 1007-2(f), debtor is required to provide the trustee with a copy of the Declarations Page
for any insurance policy covering an insurable asset at least 7 days before the date first set for the

meeting of creditors

Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
